Citation Nr: 1751008	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  13-31 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a kidney disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as a nervous disorder and sleeplessness, to include anxiety disorder, cognitive disorder, and depression.

3.  Entitlement to service connection for a substance abuse disorder, as secondary to an acquired psychiatric disorder.

4.  Entitlement to service connection for hepatitis C.

5.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to asbestos exposure.

6.  Entitlement to service connection for a back disorder.

7.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and spouse


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1971 to April 1972.  The record reflects that VA has concluded that the Veteran is incompetent to handle finances for VA purposes.  See May 2012 rating decision.  The Veteran's spouse is the appointed fiduciary.  See July 2012 notification letter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the RO in Chicago, Illinois.  Jurisdiction over this case is currently with the RO in St. Petersburg, Florida.  

The Board has recharacterized one of the issues on appeal as service connection for an acquired psychiatric disorder, to include anxiety disorder, cognitive disorder, and depression, in accordance with the United States Court of Appeals for Veterans' Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claim for benefits of one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  The Board also finds that the issue of service connection for a substance abuse disorder, as secondary to an acquired psychiatric disorder, has been raised by the record; accordingly, the issue has been included on the title page.

In July 2014, the Board remanded the matter in order to schedule a Travel Board hearing.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In May 2015, the Veteran testified at a Travel Board hearing held at the RO in St. Petersburg, Florida, before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the electronic file.  Accordingly, the Board finds that the July 2014 Board remand directives were complied with, and the matter has been properly returned to the Board for appellate consideration.  

Since issuance of the Statement of the Case (SOC) in September 2013, additional evidence has been received by the Board.  The Veteran's substantive appeal via VA Form 9 was received after February 2, 2013 (received by VA in October 2013); therefore, this evidence is subject to initial review by the Board unless the Veteran explicitly requests consideration by the Agency of Original Jurisdiction, which has not been requested in this case.  38 U.S.C.A. § 7105(e) (West 2014).  As such, the Board may consider this evidence in the first instance.  

The Board has reviewed the electronic file on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.  The issues of service connection for a substance abuse disorder, hepatitis C, COPD, a back disorder, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO.




FINDINGS OF FACT

1.	Per the Veteran's May 2015 Board testimony, prior to the promulgation of a decision in the present appeal, the Veteran asked to withdraw the issue of service connection for a kidney disorder.

2.	The Veteran is currently diagnosed with an acquired psychiatric disorder, including anxiety disorder and cognitive disorder.

3.	The current acquired psychiatric disorder had its onset during military service.


CONCLUSIONS OF LAW

1.	The criteria for the withdrawal of a substantive appeal have been met regarding the appeal for service connection for a kidney disorder.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2017).

2.	Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for an acquired psychiatric disorder, to include anxiety disorder, cognitive disorder, and depression, have been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal for Service Connection for a Kidney Disorder

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  A veteran may withdraw a substantive appeal by telling the Board of the decision to withdraw either in writing or on the record at a Board personal hearing.  38 C.F.R. § 20.204.  Per the May 2015 Board hearing testimony, the Veteran asked to withdraw the issue of service connection for a kidney disorder.

As the Veteran has withdrawn the appeal regarding service connection for a kidney disorder, there remain no allegations of errors of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review this issue, and the issue of service connection for a kidney disorder will be dismissed.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  As the instant decision grants service connection for an acquired psychiatric disorder and remands the issues of entitlement to service connection for a substance abuse disorder, hepatitis C, COPD, a back disorder, and a TDIU, no further discussion of VA's duties to notify and to assist is necessary.

Service Connection for an Acquired Psychiatric Disorder

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In this case, the Veteran has claimed service connection for an acquired psychiatric disorder, which is not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) for "chronic" in service symptoms and "continuous" post-service symptoms do not apply to the claim for service connection for PTSD.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  
   
The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran generally contends that an acquired psychiatric disorder had its onset during military service.  Specifically, in a July 2012 statement, the Veteran asserts being diagnosed and treated for a psychiatric disorder during service and that he has been seeking psychiatric treatment for the same disorder that had its onset during service.  During the May 2015 Board hearing, the Veteran testified to experiencing extreme anxiety during service while stationed at Kodiak, Alaska.  The Veteran testified that the anxiety began when he flew on an airplane for the first time to report for duty.  Then, the anxiety intensified when the Veteran was confined in a small brig due to claustrophobia.  The Veteran testified to experiencing and seeking treatment for psychiatric symptoms since service separation, which symptoms have progressed over the years. 

Initially, the Board finds that the Veteran is currently diagnosed with an acquired psychiatric disorder.  A December 2011 VA examination report reflects diagnoses of anxiety disorder and cognitive disorder.

After a review of all the evidence of record, both lay and medical, the Board finds that the evidence is at least in equipoise on the question of whether the currently diagnosed acquired psychiatric disorder is related to military service.  Service treatment records from January 1972 reflect the Veteran sought psychiatric treatment during service.  The Veteran reported being unable to adjust to the Navy and stated that he felt like he was losing his mind.  The Veteran was diagnosed with anxiety and depressive reaction and was found to have an emotionally unstable personality.  Upon conclusion of the examination, the January 1972 service examiner recommended that the Veteran be administratively discharged.

The Veteran underwent a VA examination for mental disorders in December 2011.  The December 2011 VA examination report shows the Veteran reported being confined in a brig for drunk and disorderly conduct when he was stationed in Kodiak, Alaska, during which the Veteran experienced extreme anxiety reactions due to claustrophobia.  The Veteran reported that he was ultimately discharged from service when he continued to complain about symptoms of anxiety and his duty station.  The December 2011 VA examination report reflects the Veteran was diagnosed with anxiety disorder and cognitive disorder, and contains the VA examiner's opinion that the psychiatric disorders were less likely than not caused by, or the result of, military service.  As the December 2011 VA examiner did not provide a rationale for the rendered opinion, the Board finds that it is of no probative value.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (requiring medical examiners to provide a "reasoned medical explanation connecting" observations and conclusions).  

In July 2015, VA received a medical opinion from a VA treating psychiatrist.  The VA treating psychiatrist stated that she had been treating the Veteran since December 2014 for generalized anxiety disorder, severe claustrophobia, cognitive disorder, and opioid dependency.  The VA treating psychiatrist described how the events that occurred during military service were the root cause of the Veteran's present anxiety disorder and that being placed in a confined brig for over three months was the turning point for his mental health.  Further, The VA treating psychiatrist discussed how the Veteran's psychiatric symptoms have progressed and have been clinical contributors to the current cognitive disorder.  The VA treating psychiatrist concluded by stating that she is convinced that the Veteran's current psychiatric disorders are directly related to military service.

The Board finds the July 2015 medical opinion from the VA treating psychiatrist probative evidence that the Veteran's current acquired psychiatric disorder is the result of military service.  In addition to providing a thorough discussion of the Veteran's psychiatric symptoms, the VA treating psychiatrist. also provided a rationale for the rendered opinion that was supported by findings and observations from regular psychiatric treatment sessions over an extended period of time.  Based on the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for an acquired psychiatric disorder, to include anxiety disorder, cognitive disorder, and depression, have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The appeal for service connection for a kidney disorder is dismissed.

Service connection for an acquired psychiatric disorder, to include anxiety disorder, cognitive disorder, and depression, is granted.


REMAND

Service Connection for a Substance Abuse Disorder, Hepatitis C, 
COPD, and a Back Disorder

VA Treatment Records 

Upon review of the record, the Board finds that remand is necessary for further development.  First, it does not appear that complete VA treatment records were requested prior to the initial adjudication of the claims on appeal, or that VA treatment records have been requested since.  The record reflects that, prior to the January 2012 rating decision, the only VA treatment records requested were treatment records relating to anxiety from the VA Medical Center (VAMC) in Madison, Wisconsin, provided on January 3, 2012, and VA treatment records relating to "lumbar" from the VAMC in Madison, Wisconsin, provided during a one-week period in February 2010.  The January 2012 rating decision does not reflect that these limited VA treatment records were considered in adjudicating the claims on appeal.

Similarly, limited VA treatment records from July 2011 to May 2012 relating to the Veteran's competency were requested from the VAMC in Madison, Wisconsin, but the September 2013 SOC only shows that the limited VA treatment records from February 2010 were considered in that adjudication.  Medical records provided by the Social Security Administration (SSA) in May 2014 are replete with VA treatment records that date back to 2009; however, the VA treatment records provided by SSA are also incomplete as the record reflects that SSA only requested VA treatment records pertaining to the health conditions that the Veteran specified in his application for Social Security Disability Insurance (SSDI) benefits.  Finally, during the May 2015 Board hearing, the Veteran testified to receiving mental health treatment from the VA medical facility in Daytona Beach, Florida; Dr. H.V.'s July 2015 medical opinion was also provided on letterhead from a VA outpatient clinic located in Daytona Beach, Florida.  The record does not reflect that VA treatment records were ever requested from this VA medical facility.

VA Examinations

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide a claim.  38 C.F.R. § 3.159(c)(4)(i) (2017).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability or recurrent symptoms of a disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established injury, disease, or event in service.  See id.; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).

During the May 2015 Board hearing, the Veteran testified that he began using illegal substances, including intravenous drugs, during service in order to cope with the now service-connected acquired psychiatric disorder.  Based on the limited VA, SSA, and private treatment records associated with the claims file, it appears that the Veteran is currently diagnosed with opioid dependency; however, it is unclear whether the Veteran's current opioid dependency (or other substance abuse disorder(s)) is related to the service-connected acquired psychiatric disorder.  Additionally, there is some indication in the record that the currently diagnosed hepatitis C may be the result of the Veteran's history of narcotic addiction.  See August 2010 SSA treatment record.  

Additionally, the record reflects that the Veteran has asserted the currently diagnosed COPD is the result of asbestos exposure and/or exposure to tetrachloride found in portable extinguishers and dry powder during training for firefighting in service.  Although the January 2012 rating decision on appeal and the September 2013 SOC both recognize in-service exposure to tetrachloride, the Veteran has not been provided with a VA examination.  Further, the Veteran was provided VCAA notices pertaining to service connection for COPD due to asbestos exposure in November 2011 and August 2013 (after the January 2012 rating decision); however, the record reflects that no further development of the claim based on asbestos exposure had been undertaken beyond providing the two VCAA notices, and neither the January 2012 rating decision nor the September 2013 SOC addressed the claimed in-service asbestos exposure.

Finally, the Veteran contends that a current back disorder is the result of being kicked in the back by another service member while doing push-ups.  See May 2015 Board hearing transcript.  Based on the limited evidence in the record, it is unclear whether the Veteran has a currently diagnosed back disability.  Although a July 2008 private treatment record reflects the private provider's assessment of chronic osteoarthritis of the back and neck, it is unclear whether this assessment has been confirmed by radiologic imaging studies and has been formally diagnosed.



TDIU

The Veteran generally contends that the current acquired psychiatric disorder has rendered him unemployable, as evidenced by the SSA's award of SSDI effective from November 2009 based on diagnosed organic mental disorders and affective/mood disorders.

The Board's instant decision grants service connection for an acquired psychiatric disorder; thus, the RO will assign an initial disability rating for an acquired psychiatric disorder from July 20, 2010 (the date of the claim).  Should the Veteran disagree with the initial disability rating assigned for the acquired psychiatric disorder, another Notice of Disagreement (NOD) must be timely filed to initiate appellate review of this "downstream" element of the claim.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of "downstream" elements such as the compensation level assigned for the disability or the effective date of service connection); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate VCAA notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

As the Board's instant decision grants service connection for an acquired psychiatric disorder, the RO's implementation of the Board's instant decision and assignment of initial disability rating will determine whether the Veteran meets the criteria of 38 C.F.R. § 4.16(a) or (b) for a TDIU.  As such, the Board finds that a remand is necessary in order for the RO to readjudicate the issue of a TDIU in light of the implementation of the grant of service connection and assignment of an initial disability rating for an acquired psychiatric disorder, and to consider the occupational impact from the service-connected psychiatric disability.


Accordingly, the case is REMANDED for the following actions:

1.	Associate with the record all VA treatment records for the period from January 2009 to the present, including, but not limited to, VA treatment records from the VAMC in Madison, Wisconsin and the VA outpatient clinic in Daytona Beach, Florida.

2.	Contact the Veteran and request he identify the names, addresses, and approximate dates of treatment for all private health care providers who have treated him for a substance abuse disorder, hepatitis C, COPD, and/or a back disorder. 

The RO should ask the Veteran to provide copies of any private treatment records he has received with regard to treatment for a substance abuse disorder, hepatitis C, COPD, and a back disorder, or the appropriate authorizations so the RO can obtain these records on the Veteran's behalf.  The RO should request copies of any private treatment records identified by the Veteran that have not been previously secured and associate them with the electronic record.  All reasonable attempts should be made to obtain these records.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. §3.159(e) (2017).

3.	Conduct all relevant development as specified under VA's Adjudication Procedures Manual, M21-1, Part IV.ii.1.I.3.a for verifying asbestos exposure during military service.


4.	Schedule the appropriate VA examinations in order to assess the Veteran's substance abuse disorder(s) and hepatitis C.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The VA examiner should advance the following opinions:

a)	Does the Veteran have a current diagnosis for a substance abuse disorder(s), to include at any point during the relevant period on appeal?

If the Veteran does not have a diagnosed substance abuse disorder, the VA examiner should so state.

b)	If the Veteran has a current diagnosis for a substance abuse disorder, is it at least as likely as not (i.e. probability of 50 percent or more) that the substance abuse disorder is caused or aggravated by the service-connected acquired psychiatric disorder?

c)	Is currently diagnosed hepatitis C is caused by, or the result of, the substance abuse disorder?

5.	Schedule the appropriate VA examination to assess the COPD.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The VA examiner should advance the following opinions:

a)	Is it at least as likely as not (i.e. probability of 50 percent or more) that the in-service exposure to tetrachloride resulted in the Veteran's COPD?

b)	Please assume just for the purposes of an opinion that the Veteran was actually exposed to asbestos in service.  With this assumption, is it at least as likely as not that the in-service asbestos exposure resulted in the Veteran's COPD?

6.	Schedule the appropriate VA examination to assess the Veteran's back disorder.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  

The VA examiner should offer the following opinions:

a)	Does the Veteran have a current diagnosis for a back disorder?  

In providing the above opinion, the VA examiner is reminded that symptoms such as pain alone, without an underlying medical condition, do not constitute a disability for VA compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

b)	If the examiner diagnoses a current back disorder, is it at least as likely as not (i.e. probability of 50 percent or more) that the currently diagnosed back disorder is caused by, or related to, military service, including as a result of the Veteran being kicked in the back while doing push-ups?

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

7.	The AOJ should implement the Board's grant of service connection herein for an acquired psychiatric disorder and adjudicate the issue of an initial disability rating for the psychiatric disorder from July 20, 2010.

If, after assigning the initial disability rating for the acquired psychiatric disorder, the service-connected disabilities do not meet the combined rating criteria under 38 C.F.R. § 4.16(a) (2017), then in accordance with 38 C.F.R. § 4.16(b) (2017) refer the issue of a TDIU to the VA Under Secretary for Benefits or the VA Director of the Compensation and Pension Service for adjudication of a TDIU for the period from July 20, 2010.

8.	The RO should ensure that notice is provided to the Veteran's appointed fiduciary of any decisions affecting payment of VA benefits or the granting of relief to the claimant pursuant to 38 C.F.R. §§ 3.103(b) and 3.159(f), of when the Veteran is scheduled for the VA examinations requested above (pursuant to VA's Adjudication Procedures Manual M21-1, Part III.v.9.B.1.a), and in the event the Veteran fails to report for a scheduled VA examination (pursuant to VA's Adjudication Procedures Manual M21-1, Part III.v.9.B.1.b).

9.	Thereafter, readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted, the Veteran, appointed fiduciary, and representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


